year of the issuance of the remittitur on direct appeal or the filing of the

                 judgment of conviction unless the petitioner can demonstrate cause for the

                 delay and undue prejudice.      See State v. Eighth Judicial Dist. Court

                 (Riker), 121 Nev. 225, 231, 112 P.3d 1070, 1074 (2005) ("Application of the

                 statutory procedural default rules to post-conviction habeas petitions is

                 mandatory.").

                             Here, the district court considered appellant's claims on the

                 merits and did not refer to the fact that appellant's motion was filed more

                 than 11 years after the filing of the judgment of conviction on December 6,

                 2001. As discussed in Harris, the district court should have construed

                 appellant's motion as a post-conviction petition for a writ of habeas corpus

                 and then permitted appellant a reasonable time period to cure any defects

                 with respect to the procedural requirements of NRS Chapter 34.       See 130

                 Nev. at , P.3d at (Adv. Op. No. 47, June 12, 2014, at 19). We

                 reverse the decision of the district court and remand for the district court

                 to construe the motion as a post-conviction petition for a writ of habeas

                 corpus and to provide appellant an opportunity to cure any defects within

                 a reasonable time period as set by the district court. Accordingly, we




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                                ORDER the judgment of the district court REVERSED AND

                REMAND this matter to the district court for proceedings consistent with

                this order. 1




                                                                                    J.
                                                    Hardesty


                                                                                    J.
                                                    Douglas


                                                      Chute                         J.
                                                    Cherry




                      'In light of our decision to reverse and remand this matter for
                further proceedings before the district court, we decline to consider
                appellant's remaining arguments regarding the district court's decision to
                deny relief. This order constitutes our final disposition of this appeal.
                Any subsequent appeal shall be docketed as a new matter.

                       In addition, appellant sent a letter to this court that was received on
                June 26, 2014. In that letter, appellant asks this court to sanction counsel
                for failing to file an opening brief with this court and to appoint alternate
                counsel Counsel had already filed an opening brief by the time this court
                received that letter and appellant was not given permission to file proper
                person documents with this court. See NRAP 46(b). Therefore, we will
                take no action on appellant's requests.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc:   Chief Judge, Tenth Judicial District
                      Hon. Robert E. Estes, Senior Judge
                      The Law Office of Jacob N. Sommer
                      Attorney General/Carson City
                      Churchill County District Attorney/Fallon
                      Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A